     Case 3:18-cv-00296-LRH-CLB Document 179 Filed 05/05/20 Page 1 of 4



 1    MCDONALD CARANO LLP
       rkay@mcdonaldcarano.com
 2    Rory T. Kay (NSBN 12416)
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    Facsimile: (702) 873-9996

 5    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
 6      alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
 7    New York, New York 10010
      Telephone: (212) 849-7000
 8
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9    Michael T. Lifrak (admitted pro hac vice)
        michaellifrak@quinnemanuel.com
10    Jeanine M. Zalduendo (admitted pro hac vice)
        jeaninezalduendo@quinnemanuel.com
11    Aubrey Jones (admitted pro hac vice)
        aubreyjones@quinnemanuel.com
12    865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
13    Telephone: (213) 443-3000

14    Attorneys for Plaintiff/Counter Defendant
      TESLA, INC.
15

16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF NEVADA

18

19     TESLA, INC.,                                 Case No. 3:18-cv-00296-LRH-CBC
                             Plaintiff,
20            v.
                                                   DECLARATION OF MICHAEL T.
21     MARTIN TRIPP,                               LIFRAK IN SUPPORT OF TESLA,
                                                   INC.’S OPPOSITION TO MARTIN
22                           Defendant.            TRIPP’S MOTION FOR SUMMARY
                                                   JUDGMENT
23

24

25     AND RELATED COUNTERCLAIMS
26

27

28
     Case 3:18-cv-00296-LRH-CLB Document 179 Filed 05/05/20 Page 2 of 4



 1    I, Michael T. Lifrak, declare as follows:

 2            1.     I am a member of the bar of the State of California and a partner at Quinn Emanuel

 3    Urquhart & Sullivan, LLP, attorneys for Plaintiff and Counterclaim Defendant Tesla, Inc. I make

 4    this declaration of personal, firsthand knowledge, and if called and sworn as a witness, I could and

 5    would testify competently thereto.

 6            2.     I submit this declaration in support of Tesla’s Opposition to Martin Tripp’s Motion

 7    for Summary Judgment, (the “Opposition”).

 8            3.     Concurrently filed with the Opposition is an Appendix of Exhibits In Support of

 9    Tesla’s Opposition (the “Appendix”).

10            4.     The Opposition and this declaration reference exhibits within the Appendix. All

11    exhibits referenced below are contained in the Appendix. The numbering of these exhibits

12    continues from the Declaration I submitted in support of Tesla’s Motion for Summary Judgment,

13    or in the alternative, Summary Adjudication, filed at ECF No. 170.

14            5.     Included in the Appendix as Exhibit 52 is a true and correct copy of excerpts of

15    the confidential deposition transcript of Judy Wu, which has been filed in partially redacted form.

16            6.     Included in the Appendix as Exhibit 53 is a true and correct copy of an instant

17    messenger conversation dated January 26, 2018, between Martin Tripp and Robert Duran,

18    produced by Tesla at TES-TRIPP_0026384-85 and designated confidential, which has been filed

19    conditionally under seal.

20            7.     Included in the Appendix as Exhibit 54 is a true and correct copy of excerpts of

21    the confidential deposition transcript from the certified transcript of Martin Tripp’s June 14, 2018

22    interview with Nicolas Gicinto and Jake Nocon, produced at TES-TRIPP_0028450-739 and

23    designated confidential, which has been filed conditionally under seal. The original audio

24    recording of the interview was produced by Tesla at TES-TRIPP_000002.

25            8.     Included in the Appendix as Exhibit 55 is a true and correct copy of an email chain

26    dated June 8, 2018, among Megan Conway, Martin Tripp, and Tyson Hutson produced by Tesla

27    at TES-TRIPP_0021070-72 and designated confidential, which has been filed conditionally under

28    seal.


                                                  Page 2 of 4
     Case 3:18-cv-00296-LRH-CLB Document 179 Filed 05/05/20 Page 3 of 4



 1            9.       Included in the Appendix as Exhibit 56 is a true and correct copy of an email chain

 2    dated May 17, 2018, among Megan Conway, Martin Tripp, and Patrick Shakal produced by Tesla

 3    at TES-TRIPP_0027345-46 and designated confidential, which has been filed conditionally under

 4    seal.

 5            10.      Included in the Appendix as Exhibit 57 is a true and correct copy of excerpts of

 6    the confidential deposition transcript of Martin Tripp, which has been filed in partially redacted

 7    form.

 8            11.      Included in the Appendix as Exhibit 58 is a true and correct copy of excerpts of

 9    the confidential deposition transcript of Nicholas Gicinto, which has been filed in partially

10    redacted form.

11            12.      Included in the Appendix as Exhibit 59 is a true and correct copy of excerpts of

12    the confidential deposition transcript of Jacob Nocon.

13            13.      Included in the Appendix as Exhibit 60 is a true and correct copy of an instant

14    messenger conversation dated June 5, 2018, between Martin Tripp and Sam Kapner produced by

15    Tesla at TES-TRIPP_0017328 and designated confidential, which has been filed conditionally

16    under seal.

17            14.      Included in the Appendix as Exhibit 61 is a true and correct copy of excerpts of

18    the confidential deposition transcript of Jeffrey Kinrich.

19            15.      Included in the Appendix as Exhibit 62 is a true and correct copy of Tesla’s

20    Amended Response and Objections to Martin Tripp’s Interrogatory No. 18, served on May 20,

21    2019, which has been filed conditionally under seal.

22            16.      Included in the Appendix as Exhibit 63 is a true and correct copy of a selection of

23    Tripp’s August 2018 tweets, produced by Tesla TES-TRIPP_0000919, TES-TRIPP_0000936,

24    TES-TRIPP_0000949, and TES-TRIPP_0000952, which has been filed in partially redacted form

25    to protect Tesla’s confidential information.

26            17.      Included in the Appendix as Exhibit 64 is a true and correct copy of excerpts of

27    the confidential deposition transcript of Bruce Watson, which has been filed conditionally under

28    seal.


                                                   Page 3 of 4
     Case 3:18-cv-00296-LRH-CLB Document 179 Filed 05/05/20 Page 4 of 4



 1           18.     Included in the Appendix as Exhibit 65 is a true and correct copy of a selection of

 2    Tripp’s February 2020 tweets, which has been filed in partially redacted form to protect Tesla’s

 3    confidential information.

 4           19.     Included in the Appendix as Exhibit 66 is a true and correct copy of Exhibit 5 to

 5    the deposition of Jeffrey Kinrich, produced by Tesla at TES-TRIPP_0001040.

 6           20.     Included in the Appendix as Exhibit 67 is a true and correct copy of Exhibit 6 to

 7    the deposition of Jeffrey Kinrich, produced by Tesla at TES-TRIPP_0001021-1040, which has

 8    been filed in partially redacted form to protect the personal information of Tesla employees or

 9    contractors.

10           21.     Included in the Appendix as Exhibit 68 is a true and correct copy of Exhibit 7 to

11    the deposition of Jeffrey Kinrich, produced by Tesla at TES-TRIPP_0001041-0001052, which has

12    been filed in partially redacted form to protect the personal information of Tesla employees or

13    contractors.

14           22.     Included in the Appendix as Exhibit 69 is a true and correct copy of Exhibit 8 to

15    the deposition of Jeffrey Kinrich, produced by Tesla at TES-TRIPP_0001053-00010, which has

16    been filed in partially redacted form to protect the personal information of Tesla employees or

17    contractors.

18           I declare under penalty of perjury under the laws of the United States of America that the

19    foregoing is true and correct and that this document was executed in Los Angeles, California.

20           DATED: May 5, 2020

21

22
                                                  By
23                                                     Michael T. Lifrak

24

25

26

27

28


                                                 Page 4 of 4
